DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the amendment filed 3/14/2022. Claims 1-20 are pending, claims 1, 2, 15 and 16 were amended by applicant, and no claims were cancelled or added in the amendment. 

Priority
As noted in the previous office action, applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
However, as discussed in the previous office action and detailed below, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional application No. 62/640,832 (hereinafter “the ‘832 provisional application”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites “a controller coupled to the physical neural network, the controller configured to execute instructions for: receiving commands, wherein each command identifies a target resistance value”, and claims 9 and 15 both recite “a controller coupled to the physical neural network, the controller configured to execute instructions for: receiving a command identifying a target resistance value”. The as-filed specification of the ‘832 provisional application fails to provide adequate support or enablement for at least these elements of claims 1, 9 and 15. Additionally, amended independent claims 1 and 15 recite “wherein the at least one memristor is pre-formed” and “wherein the at least one memristor is preformed” respectively. Additionally, dependent claims 3, 11 and 17 each recite, using respective similar language, an “input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal.” Also, dependent claims 5, 10 and 18 each recite “wherein the controller is configured to: access a memristor calibration table, the memristor calibration table including at least one memristor data set, wherein the memristor data set includes at least one pair of calibration values, the pair of calibration values including an applied current and a measured resistance; and use the memristor calibration table to perform the process of determining, for each command, a current value corresponding to the target resistance value in the at least one memristor.” The as-filed specification of the ‘832 provisional application fails to provide adequate support or enablement for at least these elements of claims 1, 3, 5, 9-11, 15 and 17-18. As such, the as-filed specification of the ‘832 provisional application fails to provide adequate support or enablement for at least these elements of independent claims 1 and 15, and dependent claims 3, 5, 9-11 and 17-18. Therefore, the as-filed specification of the ‘832 provisional application fails to provide adequate support or enablement for at least the above-noted elements of claims 1, 3, 5, 9-11, 15 and 17-18. Based on their respective dependencies from independent claims 1 and 15, the specification of the ‘832 provisional application also fails to provide adequate support or enablement for dependent claims 2-7 and 16-20. 
For example, the original specification of the ‘832 provisional application is silent regarding any “controller” that is configured to execute instructions, let alone “a controller coupled to the physical neural network, the controller configured to execute instructions for: receiving commands, wherein each command identifies a target resistance value” as recited in independent claims 1 and 15, and in claim 9. Additionally, for example, the specification of the ‘832 provisional application also fails to mention that any memristor is pre-formed (or preformed) or pre-forming a memristor. Further, for example, the original specification of the ‘832 provisional application also fails to mention any “synaptic decay constant”, much less that any such “synaptic decay constant is associated with an exponential decay time constant applied to the first input signal” is as recited in claims 3, 11 and 17. Also, for example, the specification of the ‘832 provisional application is silent regarding any “memristor calibration table” that includes any “memristor data set, the memristor data set including at least one pair of calibration values”, let alone accessing and using such a memristor calibration table as recited in claims 5, 10 and 18. 
Thus, the effective filing date for claims 1-7, 9-11 and 15-20 of the instant application is the filing date of the non-provisional application, 03/08/2019. Examiner will consider if the ‘832 provisional application supports each of the other claims if a rejection would need to rely upon an intervening reference between the actual filing date of the non-provisional application, 03/08/2019 and the 03/09/2018 filing of the ‘832 provisional application.
Each claim will receive benefit of the earliest filing date above for which a continuous chain of support can be established for the entirety of the claim. As discussed above, the effective filing date for at least claims 1-7, 9-11 and 15-20 of the instant application is the filing date of the non-provisional application, 03/08/2019.

Response to Amendment
The amendment filed on 3/14/2022 has been entered. However, as discussed below, claim 2 is rejected under 35 U.S.C. 112(a) because the amendments to dependent claim 2 filed 3/14/2022 introduce new subject matter which is not described in the specification.
The objections to the specification and drawings set forth in the previous Office Action, have been withdrawn in view of the 3/14/2022 amendments to the specification and drawings.
The objection to claim 2 set forth in the previous Office Action, have been withdrawn in view of the 3/14/2022 amendment to this claim.
The rejections of claims 15-20 under 112(b) have been withdrawn in view of the 3/14/2022 amendments to the claims. 

Response to Arguments
Applicant's arguments filed 3/14/2022 with respect to the objections to the drawings and specification have been fully considered, and are persuasive.
Applicant's arguments filed 3/14/2022 with respect to the previous objections to claim 2, have been fully considered, and are persuasive. 
Applicant's arguments filed 3/14/2022 with respect to the rejections of claims 15-20 under 35 U.S.C. 112(b), has been fully considered, and are persuasive. 
Applicant's arguments filed 3/14/2022 with respect to the rejections of claims 1-4, 6-9, 11-17 and 19-20 under 35 U.S.C. 103, have been carefully and fully considered, but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(a) and 103 discussed below.
With reference to amended independent claims 1 and 15, applicant states “claim 1 has been amended to require "wherein the at least one memristor is pre-formed". A corresponding amendment has been made to independent claim 15.” (applicant’s remarks, page 11). While paraphrasing and characterizing the claims, applicant then asserts “that neither Gokmen or Wong, alone or combination, discuss using the resistances of pre-formed memristors to vary synaptic weights in a neural network, as required by claims 1 and 15 as amended” before concluding that “There is simply no suggestion in either reference of the use or any possible advantages of pre-formed memristors.” (applicant’s remarks, pages 11-12, emphasis in original).
Accordingly, applicant argues that the newly presented claim limitations that were added to claim 1 in the amendment filed on 3/14/2022, is not disclosed or taught in the portions of the Gokmen and Wong references applied to claims 1 and 15 in the previous Office Action. 
With regard to applicant’s argument that the newly presented claim limitations that were added to claims 1 and 15 in the amendment filed on 3/14/2022, i.e., “wherein the at least one memristor is pre-formed” (claim 1) and “wherein the at least one memristor is preformed” (claim 15) are not disclosed or taught in the portions of the Gokmen and Wong references applied to reject claims 1 and 15 in the previous office action, the examiner respectfully disagrees and points applicant to the below discussion of Gokmen, Wong and non-patent literature He, et al. ("Transient Resistive Switching Devices Made from Egg Albumen Dielectrics and Dissolvable Electrodes." ACS applied materials & interfaces 8.17 (2016): 10954-10960, hereinafter “He”). The examiner notes that He was previously applied to claims 7-9, 12-14, 16 and 20 in the prior office action.
As a preliminary matter, regarding the “wherein the at least one memristor is pre-formed” and “wherein the at least one memristor is preformed” limitations added to claims 1 and 15, the examiner notes that the only mentions of any “pre-formed” component or “pre-forming” any component in the instant specification is in paragraph 51, which states “The cells were characterized without going through an initial high energy forming process (e.g., forming cycle 102 of FIG. 1). This characterization process may sometimes be referred to herein as ‘pre-forming temporary conductive path formation’.” and “Large cell-to-cell variation over a large population of cells was also observed with pre-forming temporary conductive path formation.” As discussed above, the ‘832 provisional is silent regarding any pre-formed memristor or pre-forming a memristor. Therefore, “the at least one memristor is pre-formed” (or “preformed” as in claim 15), under the broadest reasonable interpretation (BRI), in light of the specification, is any conductive path, such as a temporary or transient path, that is formed within a memristor, such as resistive random access memory (RRAM or ReRAM), without first going through a high energy forming process.
Regarding the limitation “wherein the at least one memristor is pre-formed” added to independent claims 1 and 15, using respective similar language, the examiner points to page 10955 of He, which explicitly discloses “transient memristor devices using natural egg albumen as the active layer, and water dissolvable Mg and W as the top electrode and bottom electrode, respectively … bottom electrodes were obtained through a photolithography and lift-off processing using positive photoresist … and the albumen dilution was spun on the wafer as shown in Figure 1a. The top Mg electrodes were formed by sputtering through a shadow mask as the albumen film may be damaged by solvent if a photolithograph process is used” [i.e., pre-forming a transient/temporary conductive path within the memristor between top and bottom electrodes without an initial, high-energy forming process].
With continued reference to amended claims 1 and 15, applicant generally alleges “that there would be no motivation to combine the references to result in claims 1 or 15, as amended” and then asserts, without referencing claim language that “Because a pre-formed memristor does not have the bistable, settable and resettable high resistance state and low resistance state that enable formed memristors to be used as memory devices, this motivation [to combine Gokmen and Wong] would not apply to pre-formed memristors recited in the claims as amended.” (applicant’s remarks, page 12).
Regarding applicant’s apparent argument that it is not reasonable for one of ordinary skill in the art to combine the Gokmen and Wong references previously applied to teach all of the limitations independent claims 1 and 15, the examiner respectfully disagrees and points applicant to the below discussion of Gokmen and Wong. Further, regarding the combination of Gokmen, Wong and He now applied to amended claims 1 and 15, the examiner points to the discussion of Gokmen, Wong and He below.
Regarding the combination of Gokmen, Wong and He, these references are analogous art because they are each directed to using memristors such as resistive processing units (RPUs), “resistive switching random access memory (RRAM)”, and “cross-bar configuration memristor devices” (See, e.g., Gokmen, Abstract and paragraphs 47-48, Wong, Abstract, and He, Abstract).
As explained in the prior office action and below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
As further explained in the prior office action and below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 
For additional detail regarding the combination of references used in the current rejections, applicant is directed to the below rejections, which are based on the detailed incremental combinations of the Gokmen, Wong, He and Wu (applied to dependent claims 3, 11 and 17) references, and the respective motivations to combine those references, which identify the teachings of each reference and why one of ordinary skill in the art would recognize to improve upon a previously discussed reference, or combination of references, with a motivation derived from each added reference.
With respect to dependent claim 2, applicant asserts “claim 2 has been amended to require ‘wherein the current value is selected to be a value that is below a forming threshold, is insufficient to avoid create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor.’” (applicant’s remarks, pages 12-13, emphasis added). As a preliminary matter, the examiner respectfully notes that applicant has misquoted the limitation of claim 2. Contrary to the above assertion, amended claim 2 recites “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor.” 
With continued reference to claim 2, applicant then paraphrases and characterizes the claim language in asserting that “claim 2 requires that the current value be below the forming threshold and any CF formation threshold, but also, that the memristor have the target resistance while the determined current value is being applied, but then when it no longer applied, the memristor resistance returns to a baseline value. Thus, as amended, claim 2 recites the ephemeral nature of the resistance value of the pre-formed cell, by which it is dependent on the application of the determined current value to attain the desired resistance.” Id.
With reference to the above-noted amendments to claim 2, applicant asserts “Wong is not explicit here about the current being selected to be below a forming threshold, as claimed.” (applicant’s remarks, pages 14-15). 
Regarding applicant’s arguments vis-à-vis dependent claim 2 (see, applicant’s remarks, pages 13-15), as discussed in the section 112(a) rejections below, the amendment to dependent claim 2 filed 3/14/2022 introduces new subject matter which is not described in the specification. In particular, as additionally detailed in the section 112(a) rejections below, the written description of the current application fails to disclose the newly presented claim limitation “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” added to claim 2.
Further, even assuming arguendo that the features “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to avoid create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” now recited in amended claim 2 find support in applicant’s original specification, which examiner does not concede, as detailed below, the combination of Gokmen, Wong and He (i.e., Gokmen in view of Wong and further in view of He) teaches the limitations of dependent claim 2 (and similar recitations in amended dependent claim 16). 
Regarding amended claim 2, the examiner points to paragraphs 48, 82 and 85 of Gokmen, which explicitly disclose that “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v] and “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is selected to be a defined/known threshold corresponding to VSET]).
With reference to the limitation “wherein the current value … is below a forming threshold, is insufficient to create a conductive filament within the memristor” added to claim 2, the examiner points to pages 1952 and 1958-1959 of Wong, which explicitly disclose “the switching event from LRS to HRS [i.e., switching from low to high-resistance state, insufficient to create a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state, a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is below the maximum reset current, which is almost the same as the current for the forming process, the forming threshold], “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”
Regarding the limitation “wherein the current value … is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” added to claim 2, the examiner points to pages 1962-1963 of Wong, which explicitly disclose “pulse programming schemes to achieve the multilevel resistance values … both schemes were effective for achieving the target resistance” [i.e., achieve the target resistance, is such that the memristor has the target resistance] and “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current)” [i.e., determined compliance current value corresponds to achieving the target resistance such that the memristor has the target resistance while the determined compliance current is applied]).
Lastly, regarding the limitation “the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” recited in amended claim 2, the examiner points to pages 1952 and 1964-1965 of Wong, which disclose “The switching event from HRS to LRS is called the ‘set’ process. Conversely, the switching event from LRS to HRS is called the ‘reset’ process. … initial resistance state” [i.e., memristor returns to a baseline value/resistance state after switching event], “the reset current does not depend on the cell area but depends on the set compliance current” [i.e., memristor switching event to return to baseline resistance value depends on the determined current value] and “ensure there is a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., off current is insufficient to create a conductive filament within the RRAM/memristor at an HRS state, which returns to its initial resistance state/LRS/baseline resistance value when the determined current is not applied].
Regarding the dependent claims, applicant generally alleges “The remaining claims depend, either directly or indirectly, from claims 1 and 15, and are therefore allowable for at least the reasons claims 1 and 15 are allowable.” (applicant’s remarks, page 12). 
First, the examiner notes that contrary to applicant’s assertion that all “remaining claims depend, either directly or indirectly, from claims 1 and 15”, the examiner respectfully notes that claims 9-14 depend from independent claim 8, not claims 1 or 15. 
Second, as discussed below, the newly-applied combinations of Gokmen, Wong and the previously-cited He and Wu references teach all of the features of amended independent claims 1 and 15, independent claim 8, and dependent claims 2-4, 6-9, 11-17 and 19-20. In particular, the combination of Gokmen, Wong and He (i.e., Gokmen in view of Wong and further in view of He) teaches the limitations of independent claims 1, 8 and 15, and dependent claims 2, 4, 6-9, 12-16 and 19-20. As also detailed below, the combination of Gokmen, Wong, He and Wu (i.e., Gokmen in view of Wong and He and further in view of Wu) teaches the limitations of dependent claims 3, 11 and 17.
Applicant's amendment necessitated the claim objections rejections under 35 U.S.C. 112(a) and 103 discussed below.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: claim 2 as amended does not appear to have support in the originally filed specification (or the specification of the prior-filed ‘832 provisional application). There does not appear to be any discussion of “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Dependent claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
In particular, as noted above, the claim limitation “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” is recited in claim 2 as amended on 3/14/2022. However, the written description of the current application fails to disclose the above-identified limitation.
The original specification, and the specification of the ‘832 provisional application do not describe the limitation “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” added to claim 2. Consistent with the recitations in original dependent claim 2, the specification discloses “wherein an electrical current passing through the first memristor is limited such that the memristor is operated according to the temporary dissolvable conductive path method, such that the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the current.” (See, e.g., paragraph 9). The original specification also discloses “determining, for each command, a current value corresponding to the target resistance value in the corresponding memristor, and applying, for each command, the determined current value to the corresponding memristor.” (See, e.g., paragraph 10). However, this is not a disclosure of the above-noted, newly-presented limitations of claim 2.
In the amendment filed 3/14/2022, Applicant generally asserts that “Claims 1, 2, 15 and 16 have been amended herein. No new matter has been added.” and “Independent claim 1 has been amended to require ‘wherein the at least one memristor is pre-formed’. A corresponding amendment has been made to independent claim 15. Support for this amendment may be found at paragraph [0051] of the Specification as filed” (applicant’s remarks, pages 10-11, emphasis in original). 
The relied-upon portion of Applicant’s specification discloses, inter alia, “The cells were characterized without going through an initial high energy forming process (e.g., forming cycle 102 of FIG. 1). This characterization process may sometimes be referred to herein as ‘pre-forming temporary conductive path formation’.” and “Large cell-to-cell variation over a large population of cells was also observed with pre-forming temporary conductive path formation.” (See, e.g., paragraph 51). 
As such, the cited portion of Applicant’s original specification does not disclose or describe the limitation “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” added to claim 2. As indicated above, the relied upon portion of Applicant’s specification discloses “pre-forming temporary conductive path formation” and that “Large cell-to-cell variation over a large population of cells was also observed with pre-forming temporary conductive path formation”.
However, the specification, in the cited portion, and in other portions, is silent regarding selecting any “current value” to be “a value that … is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor”. That is, the specification does not mention, let alone describe any selection of any current value that “is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor”, much less, that is “a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” as recited in amended claim 2. As such, the specification does not describe “wherein the current value is selected to be a value that is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor” as recited in amended claim 2. Accordingly, claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (U.S. Patent Application Pub. No. 2018/0075338 A1, hereinafter “Gokmen”) in view of non-patent literature Wong, et al. ("Metal–oxide RRAM." Proceedings of the IEEE 100.6 (2012): 1951-1970, hereinafter “Wong”) and further in view of non-patent literature He, et al. ("Transient Resistive Switching Devices Made from Egg Albumen Dielectrics and Dissolvable Electrodes." ACS applied materials & interfaces 8.17 (2016): 10954-10960, hereinafter “He”).
Gokmen was filed on April 6, 2017 as a Continuation of application No. 15/262,606, filed on September 12, 2016, and both of these dates are before the effective filing date of this application, March 9, 2018. Therefore, Gokmen constitutes prior art under 35 U.S.C. 102(a)(2). As discussed in items 2-3 above, the effective filing date for at least claims 1-7, 9-11 and 15-20 is the filing date of the non-provisional application, March 8, 2019.
With respect to claim 1, Gokmen discloses the invention as claimed including a system (see, e.g., paragraph 52, “the present invention is directed to an electronic system”) comprising:
a physical neural network comprising a plurality of neurons, wherein each neuron of the plurality of neurons includes circuitry having at least one memristor (see, e.g., paragraphs 44, 47-48 and 57, “deep learning techniques that use convolutional neural networks”, “crosspoint arrays, crosswire arrays, or RPU [resistive processing unit] arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures”, “Crosspoint devices, in effect, function as the ANN's [artificial neural network’s] weighted connections between neurons. Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices”, “ANN … wherein the artificial neurons are nodes”[i.e., a physical neural network/ANN comprising neurons/nodes that include circuitry with a memristor/RPU]) and at least one input connection receiving an input signal (see, e.g., FIG. 2 depicting pathways/input connections 204, 206 for receiving inputs 212, 214 and paragraph 56, “neuron 102 is modeled in FIG. 2 as a node 202 … Node 202 takes electrical signals from inputs 212, 214 … respective connection pathway 204, 206” [i.e., input connection receives inputs/input signals 212, 214]),
wherein the at least one memristor is a nonlinear resistor having a resistance that changes with relation to an electrical current passing through the at least one memristor (see, e.g., paragraphs 48 and 78, “Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices in order to emulate synaptic plasticity with high energy efficiency. The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied” [i.e., conduction/resistance alters/changes in relation to applied voltage/current passing through the memristor], “the described RPU device can be implemented with … non-linear memristive systems” [i.e., memristor is a nonlinear resistor]) and the at least one input connection is associated with at least a first synaptic weight, wherein the first synaptic weight comprises a multiplicative gain applied to a first input signal received by the at least one input connection (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights of connections] and paragraphs 46, 48 and 56, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity” [i.e., connections in the ANN are associated with synaptic weights], “neuron 102 is modeled in FIG. 2 as a node 202 having a mathematical function, f(x) depicted by the equation shown in FIG. 2. Node 202 takes electrical signals from inputs 212, 214, multiplies each input 212, 214 by the strength of its respective connection pathway 204, 206 … weak input signals are multiplied by a very small connection strength number, so the impact of a weak input signal on the function is very low. Similarly, strong input signals are multiplied by a higher connection strength number” [i.e., the input connection 204/pathway is associated with a synaptic weight/pathway strength that is a multiplicative gain applied to first input signal 212]); and
a controller coupled to the physical neural network, the controller configured to execute instructions (aside from merely repeating the claim language, see, e.g., paragraphs 8 and 10, the only mentions of a “controller” in the instant specification is in paragraph 59, which states “The controller 1204 at least controls the synaptic weights (e.g. memristor resistances) of neurons in the PNN [physical neural network], e.g. by applying currents to memristors in the PNN 1202. … Desired changes may be applied as commands 1210 to the controller 1204, whereupon the controller translates these commands into currents 1212”. As noted above, the ‘832 provisional is silent regarding any controller, instructions, or commands. Therefore, “a controller … configured to execute instructions”, under the broadest reasonable interpretation (BRI), in light of the specification, is any component or module capable of executing instructions or applying currents or voltages) (see, e.g., paragraphs 6 and 141-142, “computer executable instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input”, “computer readable storage medium … having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”, “a tangible device that can retain and store instructions for use by an instruction execution device.” [i.e., processor/device/controller configured to execute instructions]) for:
receiving commands (aside from merely repeating the claim language, see, e.g., paragraphs 8 and 10, the sole mentions of a “command” or “commands” in the instant specification is in paragraph 59, which states “Desired changes may be applied as commands 1210 to the controller 1204, whereupon the controller translates these commands into currents 1212 … The currents are applied to the PNN 1202 to set resistances (e.g. synaptic weights).” As noted above, the ‘832 provisional is silent regarding any commands. Therefore, “commands”, under the BRI, are any inputs to control application of currents or voltages) (see, e.g., paragraph 6, “instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input” [i.e., receiving input/commands to transmit/apply corresponding voltages]), wherein each command identifies a … resistance value (see, e.g., paragraphs 48, 85 and 87, “The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state.”, “For non-linear RPU devices … there is a predefined set voltage, VSET that the device needs to experience in order to change its internal resistance state. … FIG. 7D illustrates positive voltages and positive changes to the resistive state of the RPU device, however, a similar relationship between negative voltages and negative resistance changes also exists.” [i.e., applied voltages/commands identify a resistance state/resistance value]);
determining, for each command, a current value corresponding to the … resistance value (see, e.g., paragraph 82, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device” [i.e., determining, for each input/command, a current value i corresponding to the resistance value]); and
applying, for each command, the determined current value to the at least one memristor (see, e.g., paragraphs 82 and 89, “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value”, “the conduction state (i.e., the stored weights) of the RPU [i.e., memristor] can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.” [i.e., applying, for each input/command, the determined current value i and voltage v to the device/memristor]).
	Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose that an input or command identifies a target resistance value and determining … a current value corresponding to the target resistance value.
In the same field, analogous art Wong teaches that an input or command identifies a target resistance value (as indicated above, a command, under the BRI, is any input to control application of currents or voltages) (see, e.g., page 1962, “pulse programming schemes to achieve the multilevel resistance values … both schemes were effective for achieving the target resistance” [i.e., the programming pulse/input/command identifies the target resistance value to be achieved]) and determining … a current value corresponding to the target resistance value (see, e.g., page 1963, “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current), but applying a reset and repeating reramping” [i.e., determining a compliance current value corresponding to the target resistance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Gokmen in view of Wong substantially teaches the claimed invention, and Gokmen discloses “forming a first set of conductive parallel wires. Block 2004 forms a second set of conductive parallel wires that intersect the first set to form a plurality of crosspoints at the intersections between the first set of conductive parallel wires and the second set of conductive parallel wires. Block 2006 forms a two-terminal RPU” [i.e., forming an RPU/memristor] in paragraph 111 and Wong discloses “efforts have been made to achieve the so-called ‘forming-free’ devices. … for reducing the forming voltage. … controlling the annealing ambient during deposition is also helpful in reducing the forming voltage” in section A, page 1953, Gokmen in view of Wong is not relied on to teach creating wherein the at least one memristor is pre-formed.
In the same field, analogous art He teaches wherein the at least one memristor is pre-formed (the sole mention of any “pre-formed” component or “pre-forming” any component in the instant specification is in paragraph 51, which states “The cells were characterized without going through an initial high energy forming process (e.g., forming cycle 102 of FIG. 1). This characterization process may sometimes be referred to herein as ‘pre-forming temporary conductive path formation’.” and “Large cell-to-cell variation over a large population of cells was also observed with pre-forming temporary conductive path formation.” As noted above, the ‘832 provisional is silent regarding any pre-formed memristor or pre-forming a memristor. Therefore, “the at least one memristor is pre-formed”, under the BRI, in light of the specification, is any conductive path, such as a temporary or transient path, that is formed within a memristor, such as resistive random access memory (RRAM or ReRAM), without first going through a high energy forming process) (see, e.g., page 10955, “transient memristor devices using natural egg albumen as the active layer, and water dissolvable Mg and W as the top electrode and bottom electrode, respectively … bottom electrodes were obtained through a photolithography and lift-off processing using positive photoresist … and the albumen dilution was spun on the wafer as shown in Figure 1a. The top Mg electrodes were formed by sputtering through a shadow mask as the albumen film may be damaged by solvent if a photolithograph process is used” [i.e., pre-forming a transient/temporary conductive path within the memristor between top and bottom electrodes without an initial, high-energy forming process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Regarding claim 2, as discussed above, Gokmen in view of Wong and He teaches the system of claim 1.
Gokmen further discloses wherein the current value is selected to be a value that is below a … threshold (see, e.g., paragraphs 48, 82 and 85, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is selected to be value below a defined/known threshold corresponding to VSET]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose wherein the current value … is below a forming threshold, is insufficient to create a conductive filament within the memristor, and is such that the memristor has the target resistance while the determined current value is applied but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor.
In the same field, analogous art Wong teaches wherein the current value … is below a forming threshold, is insufficient to create a conductive filament within the memristor (see, e.g., pages 1952 and 1958-1959, “the switching event from LRS to HRS [i.e., switching from low to high-resistance state, insufficient to create a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state, a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is below the maximum reset current, which is almost the same as the current for the forming process, the forming threshold], “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”), and is such that the memristor has the target resistance while the determined current value is applied (see, e.g., pages 1962-1963 “pulse programming schemes to achieve the multilevel resistance values … both schemes were effective for achieving the target resistance” [i.e., achieve the target resistance, is such that the memristor has the target resistance], “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current)” [i.e., determined compliance current value corresponds to achieving the target resistance such that the memristor has the target resistance while the determined compliance current is applied]) but the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor (see, e.g., pages 1952 and 1964-1965, “The switching event from HRS to LRS is called the ‘set’ process. Conversely, the switching event from LRS to HRS is called the ‘reset’ process. … initial resistance state” [i.e., memristor returns to a baseline value/resistance state after switching event], “the reset current does not depend on the cell area but depends on the set compliance current” [i.e., memristor switching event to return to baseline resistance value depends on the determined current value], “ensure there is a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., off current is insufficient to create a conductive filament within the RRAM/memristor at an HRS state, which returns to its initial resistance state/LRS/baseline resistance value upon cessation of the current/when the determined current is not applied]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 4, as discussed above, Gokmen in view of Wong and He teaches the system of claim 1.
Gokmen further discloses wherein the first synaptic weight is determined by a first resistance value of the at least one memristor (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights] and paragraphs 46, 48 and 91, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity … The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “weight updates having either a voltage of zero or a voltage of -0.5VSET … voltage sequences 830, 832 represent a positive resistance change phase of the weight update.” [i.e., synaptic weights are determined by resistance values of the memristor]).

With respect to independent claim 8, Gokmen discloses the invention as claimed including a system (see, e.g., paragraph 52, “the present invention is directed to an electronic system”), comprising:
a physical neural network including a plurality of neurons, wherein each neuron of the plurality of neurons includes circuitry having at least one memristor (see, e.g., paragraphs 44, 47-48 and 57, “deep learning techniques that use convolutional neural networks”, “crosspoint arrays, crosswire arrays, or RPU [resistive processing unit] arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures”, “Crosspoint devices, in effect, function as the ANN's [artificial neural network’s] weighted connections between neurons. Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices”, “ANN … wherein the artificial neurons are nodes” [i.e., a physical neural network/ANN comprising a plurality of neurons/nodes that each include circuitry with a memristor/RPU]), and the at least one memristor is a nonlinear resistor having a resistance that changes with relation to an electrical current passing through the at least one memristor (see, e.g., paragraphs 48 and 78, “Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices in order to emulate synaptic plasticity with high energy efficiency. The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied” [i.e., conduction/resistance alters/changes in relation to applied voltage/current passing through the memristor], “the described RPU device can be implemented with … non-linear memristive systems” [i.e., memristor is a nonlinear resistor]); and
wherein an electrical current passing through the at least one memristor is limited … such that the current value is limited to … a known … threshold (see, e.g., paragraphs 48, 82 and 85, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is limited to a defined/known threshold corresponding to VSET]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose that the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the electrical current.
In the same field, analogous art Wong teaches that the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the electrical current (see, e.g., pages 1952, 1958-1959 and 1965, “the switching event from LRS to HRS [i.e., switching from low to high-resistance state to avoid creating a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state [i.e., baseline value for memristor resistance], a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is limited to be below the maximum reset current, which is almost the same as the current for the forming process, the known forming threshold], “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”, “a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., off current avoids creating a conductive filament within the RRAM/memristor at an HRS state, which returns to its initial resistance state/baseline resistance value upon cessation of the current]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach that the memristor is operated according to a temporary dissolvable conductive path method.
In the same field, analogous art He teaches that the memristor is operated according to a temporary dissolvable conductive path method (aside from merely repeating the claim language in paragraph 9, applicant’s specification does not mention, let alone define what is meant by “a temporary dissolvable conductive path method”. Therefore, “the memristor is operated according to a temporary dissolvable conductive path method”, under the BRI, is operating a memristor that has a temporary, dissolvable conductive path/filament/connection) (see, e.g., FIG. 4 – showing results of “the dissolving of the cross-bar structure Mg/albumen/W memristors” [i.e., operating the memristors that have temporary, dissolvable conductive paths/cross-bar connections] and page 10958, “For our devices, both Mg and W electrodes can dissolve … and diffuse into the albumen film. They will also contribute to the formation of conductive filaments through the oxidation and reduction reactions”, “we can conclude that memristors using these dissolvable materials are transient, which can be used as short period information storing units … cross-bar configuration transient memristors with egg albumen dielectric and dissolvable Mg and W electrodes were fabricated and their electrical properties were investigated.” [i.e., operating/using memristors having temporary/transient dissolvable filaments/conductive paths]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Regarding claim 9, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses a controller coupled to the physical neural network, the controller configured to execute instructions (as indicated above, “a controller … configured to execute instructions”, under the BRI, is any component or module capable of executing instructions or applying currents or voltages) (see, e.g., paragraphs 6 and 141-142, “computer executable instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input”, “computer readable storage medium … having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”, “a tangible device that can retain and store instructions for use by an instruction execution device.” [i.e., processor/device/controller configured to execute instructions]) for:
receiving a command (as indicated above, “a command”, under the BRI, is any input to control application of currents or voltages) (see, e.g., paragraph 6, “instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input” [i.e., receiving an input/command to transmit/apply corresponding voltages]) identifying a …resistance value(see, e.g., paragraphs 48, 85 and 87, “The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state.”, “For non-linear RPU devices … there is a predefined set voltage, VSET that the device needs to experience in order to change its internal resistance state. … FIG. 7D illustrates positive voltages and positive changes to the resistive state of the RPU device, however, a similar relationship between negative voltages and negative resistance changes also exists.” [i.e., applied voltages/commands identify a resistance state/resistance value]);
determining a current value corresponding to the … resistance value (see, e.g., paragraph 82, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device” [i.e., determining, for each input/command, a current value i corresponding to the resistance value]); and 
applying the determined current value to the at least one memristor (see, e.g., paragraphs 82 and 89, “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value”, “the conduction state (i.e., the stored weights) of the RPU [i.e., memristor] can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.” [i.e., applying the determined current value i and voltage v to the device/memristor]).
	Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose an input or command identifying a target resistance value and determining a current value corresponding to the target resistance value.
In the same field, analogous art Wong teaches an input or command identifying a target resistance value (as indicated above, the recited command, under the BRI, is any input to control application of currents or voltages) (see, e.g., page 1962, “pulse programming schemes to achieve the multilevel resistance values … both schemes were effective for achieving the target resistance” [i.e., the programming pulse/input/command identifies the target resistance value to be achieved]) and determining a current value corresponding to the target resistance value (see, e.g., page 1963, “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current), but applying a reset and repeating reramping” [i.e., determining a compliance current value corresponding to the target resistance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU or memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 13, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses wherein the at least one memristor includes a conductive bridge random access memory element, a resistive random access memory element, or a phase change memory element. (see, e.g., paragraphs 78 and 82, “the described RPU [i.e., memristor] can be implemented by a two-terminal device having an appropriate non-linear characteristic that can be used to perform calculations in a CNN. For example, the described RPU device can be implemented with resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has nonlinear resistive switching characteristics.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component … memristor functionality is proposed for the operation of resistive memory devices such as resistive random-access-memory (RRAM), phase change memory (PCM) and conductive-bridging random-access-memory (CBRAM).” [i.e., the memristor/RPU comprises a conductive bridge random access memory/CBRAM element, a resistive random access memory/RRAM element, or a phase change memory/PCM element]).

With respect to independent claim 15, Gokmen discloses the invention as claimed including a system (see, e.g., paragraph 52, “the present invention is directed to an electronic system”), comprising:
a physical neural network including a plurality of neurons, each neuron of the plurality of neurons comprising circuitry having at least one memristor (see, e.g., paragraphs 44, 47-48 and 57, “deep learning techniques that use convolutional neural networks”, “crosspoint arrays, crosswire arrays, or RPU [resistive processing unit] arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures”, “Crosspoint devices, in effect, function as the ANN's [artificial neural network’s] weighted connections between neurons. Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices”, “ANN … wherein the artificial neurons are nodes” [i.e., a physical neural network/ANN comprising a plurality of neurons/nodes that each include circuitry with a memristor/RPU]) and at least one input connection receiving an input signal (see, e.g., FIG. 2 depicting pathways/input connections 204, 206 for receiving inputs 212, 214 and paragraph 56, “neuron 102 is modeled in FIG. 2 as a node 202 … Node 202 takes electrical signals from inputs 212, 214 … respective connection pathway 204, 206” [i.e., input connection receives inputs/input signals 212, 214]),
wherein the at least one memristor is a substantially nonlinear resistor having a resistance that substantially changes with relation to an electrical current passing through the at least one memristor (as indicated above, "substantially nonlinear resistor" has been interpreted as any non-linear resistor or resistive device and “resistance that substantially changes” has been interpreted as a resistance value (i.e., a resistance state or a conductance state) that changes) (see, e.g., paragraphs 48 and 78, “Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices in order to emulate synaptic plasticity with high energy efficiency. The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied” [i.e., conduction/resistance alters/changes in relation to applied voltage/current passing through the memristor], “the described RPU device can be implemented with … non-linear memristive systems” [i.e., memristor is a nonlinear resistor]) and at least a first input connection of at least a first neuron of the plurality of neurons is electrically coupled to the at least one memristor, such that the at least one memristor at least partially determines one or more electrical properties of the first input connection (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., electrical connections electrically coupling neuron 202] and paragraphs 46, 48, 56 and 82, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection” [i.e., neurons in the ANN are electrically coupled via connections], “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity” [i.e., conduction/resistance state of memristor determines electrical property/strength of input connections in the ANN], “neuron 102 is modeled in FIG. 2 as a node 202 … Node 202 takes electrical signals from inputs 212, 214, multiplies each input 212, 214 by the strength of its respective connection pathway 204, 206” [i.e., the input connection 204/pathway is associated with a pathway strength/gain applied to electrical input signal 212], “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component.” [i.e., memristor determines resistance value/electrical property of an input connection that applied voltages]); and 
a controller coupled to the physical neural network, the controller configured to execute instructions (as indicated above, “a controller … configured to execute instructions”, under the BRI, is any component or module capable of executing instructions or applying currents or voltages) (see, e.g., paragraphs 6 and 141-142, “computer executable instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input”, “computer readable storage medium … having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”, “a tangible device that can retain and store instructions for use by an instruction execution device.” [i.e., processor/device/controller coupled to the CNN/physical neural network and configured to execute instructions]) for:
receiving a command (as indicated above, a “command”, under the BRI, is any input to control application of currents or voltages) (see, e.g., paragraph 6, “instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input” [i.e., receiving an input/command to transmit/apply corresponding voltages]) identifying a … resistance value (see, e.g., paragraphs 48, 85 and 87, “The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state.”, “For non-linear RPU devices … there is a predefined set voltage, VSET that the device needs to experience in order to change its internal resistance state. … FIG. 7D illustrates positive voltages and positive changes to the resistive state of the RPU device, however, a similar relationship between negative voltages and negative resistance changes also exists.” [i.e., applied voltages/commands identify a resistance state/resistance value]);
determining a current value corresponding to the … resistance value (see, e.g., paragraph 82, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device” [i.e., determining, for each input/command, a current value i corresponding to the resistance value]); and 
applying the determined current value to the at least one memristor (see, e.g., paragraphs 82 and 89, “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value”, “the conduction state (i.e., the stored weights) of the RPU [i.e., memristor] can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.” [i.e., applying the determined current value i and voltage v to the device/memristor]).
	Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose an input or command identifying a target resistance value and determining a current value corresponding to the target resistance value.
In the same field, analogous art Wong teaches an input or command identifying a target resistance value (as indicated above, a command, under the BRI, is any input to control application of currents or voltages) (see, e.g., page 1962, “pulse programming schemes to achieve the multilevel resistance values … both schemes were effective for achieving the target resistance” [i.e., the programming pulse/input/command identifies the target resistance value to be achieved]) and determining a current value corresponding to the target resistance value (see, e.g., page 1963, “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current), but applying a reset and repeating reramping” [i.e., determining a compliance current value corresponding to the target resistance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU or memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Gokmen in view of Wong substantially teaches the claimed invention, and Gokmen discloses “forming a first set of conductive parallel wires. Block 2004 forms a second set of conductive parallel wires that intersect the first set to form a plurality of crosspoints at the intersections between the first set of conductive parallel wires and the second set of conductive parallel wires. Block 2006 forms a two-terminal RPU” [i.e., forming an RPU/memristor] in paragraph 111 and Wong discloses “efforts have been made to achieve the so-called ‘forming-free’ devices. … for reducing the forming voltage. … controlling the annealing ambient during deposition is also helpful in reducing the forming voltage” in section A, page 1953, Gokmen in view of Wong is not relied on to teach creating wherein the at least one memristor is preformed.
In the same field, analogous art He teaches wherein the at least one memristor is preformed (as indicated above, “the at least one memristor is preformed”, under the BRI, in light of the specification, is any conductive path, such as a temporary or transient path, that is formed within a memristor, such as resistive random access memory (RRAM or ReRAM), without first going through a high energy forming process) (see, e.g., page 10955, “transient memristor devices using natural egg albumen as the active layer, and water dissolvable Mg and W as the top electrode and bottom electrode, respectively … bottom electrodes were obtained through a photolithography and lift-off processing using positive photoresist … and the albumen dilution was spun on the wafer as shown in Figure 1a. The top Mg electrodes were formed by sputtering through a shadow mask as the albumen film may be damaged by solvent if a photolithograph process is used” [i.e., pre-forming a transient/temporary conductive path within the memristor between top and bottom electrodes without an initial, high-energy forming process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Regarding claims 6 and 19, as discussed above, Gokmen in view of Wong and He teaches the systems of claims 1 and 15.
Gokmen further discloses wherein the memristor comprises a conductive bridge random access memory element, a resistive random access memory element, or a phase change memory element (see, e.g., paragraphs 78 and 82, “the described RPU [i.e., memristor] can be implemented by a two-terminal device having an appropriate non-linear characteristic that can be used to perform calculations in a CNN. For example, the described RPU device can be implemented with resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has nonlinear resistive switching characteristics.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component … memristor functionality is proposed for the operation of resistive memory devices such as resistive random-access-memory (RRAM), phase change memory (PCM) and conductive-bridging random-access-memory (CBRAM).” [i.e., the memristor/RPU comprises a conductive bridge random access memory/CBRAM element, a resistive random access memory/RRAM element, or a phase change memory/PCM element]).

Regarding claim 16, as discussed above, Gokmen in view of Wong and He teaches the system of claim 15.
Gokmen further discloses wherein the current value is determined such that the memristor is operated … such that the current value is limited to be below a known … threshold (see, e.g., paragraphs 48, 82 and 85, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is limited to a defined/known threshold corresponding to VSET]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose that the current value is limited to be below a known forming threshold and is insufficient to create a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the current.
In the same field, analogous art Wong teaches that the current value is limited to be below a known forming threshold and is insufficient to create a conductive filament within the memristor (see, e.g., pages 1952 and 1958-1959, “the switching event from LRS to HRS [i.e., switching from low to high-resistance state, insufficient to create a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state, a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is below the maximum reset current, which is almost the same as the current for the forming process, the forming threshold], “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”), and such that the memristor resistance returns to a baseline value upon cessation of the current (see, e.g., pages 1958-1959 and 1965, (see, e.g., pages 1952 and 1964-1965, “The switching event from HRS to LRS is called the ‘set’ process. Conversely, the switching event from LRS to HRS is called the ‘reset’ process. … initial resistance state” [i.e., memristor returns to a baseline value/resistance state after switching event], “the reset current does not depend on the cell area but depends on the set compliance current” [i.e., memristor switching event to return to baseline resistance value depends on the current], “ensure there is a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., off current is insufficient to create a conductive filament within the RRAM/memristor at an HRS state, which returns to its initial resistance state/LRS/baseline resistance value upon cessation of the current]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach that the memristor is operated according to a temporary dissolvable conductive path method.
In the same field, analogous art He teaches that the memristor is operated according to a temporary dissolvable conductive path method (as indicated above, “the memristor is operated according to a temporary dissolvable conductive path method”, under the BRI, is operating a memristor that has a temporary, dissolvable conductive path/filament/connection) (see, e.g., FIG. 4 – showing results of “the dissolving of the cross-bar structure Mg/albumen/W memristors” [i.e., operating the memristors that have temporary, dissolvable conductive paths/cross-bar connections] and page 10958, “For our devices, both Mg and W electrodes can dissolve … and diffuse into the albumen film. They will also contribute to the formation of conductive filaments through the oxidation and reduction reactions”, “we can conclude that memristors using these dissolvable materials are transient, which can be used as short period information storing units … cross-bar configuration transient memristors with egg albumen dielectric and dissolvable Mg and W electrodes were fabricated and their electrical properties were investigated.” [i.e., operating/using memristors having temporary/transient dissolvable filaments/conductive paths]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Regarding claim 12, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses wherein at least a first input connection of at least a first neuron of the plurality of neurons is associated with at least a first synaptic weight, wherein the first synaptic weight includes a multiplicative gain applied to a first input signal received by the first input connection (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights of connections] and paragraphs 46, 48 and 56, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity” [i.e., connections in the ANN are associated with synaptic weights], “neuron 102 is modeled in FIG. 2 as a node 202 having a mathematical function, f(x) depicted by the equation shown in FIG. 2. Node 202 takes electrical signals from inputs 212, 214, multiplies each input 212, 214 by the strength of its respective connection pathway 204, 206 … weak input signals are multiplied by a very small connection strength number, so the impact of a weak input signal on the function is very low. Similarly, strong input signals are multiplied by a higher connection strength number” [i.e., the input connection 204/pathway is associated with a synaptic weight/pathway strength that is a multiplicative gain applied to first input signal 212]); and
wherein the first synaptic weight is determined by a first resistance value of the at least one memristor (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights] and paragraphs 46, 48 and 91, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity … The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “weight updates having either a voltage of zero or a voltage of -0.5VSET … voltage sequences 830, 832 represent a positive resistance change phase of the weight update.” [i.e., synaptic weights are determined by resistance values of the memristor]).

Regarding claims 7, 14 and 20, as discussed above, Gokmen in view of Wong and He teaches the systems of claims 1, 8 and 15.
Gokmen further discloses applying the determined current value to the at least one memristor and a … conductive path within the at least one memristor (see, e.g., paragraphs 48, 82, 85 and 89, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.” [i.e., a conductive path within the memristor at one of the conduction states], “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., determined current value i applied to the memristor], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor via a conductive path through the memristor]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose wherein applying the determined current value to the at least one memristor creates a … conductive path within the at least one memristor … and the … conductive path is formed between a top electrode and a bottom electrode of the at least one memristor, the … conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide.
In the same field, analogous art Wong teaches wherein applying the determined current value to the at least one memristor creates a … conductive path within the at least one memristor (see, e.g., pages 1959 and 1965, “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”, “a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., applying the on current creates a conductive path within the RRAM/memristor]) and the … conductive path is formed between a top electrode and a bottom electrode of the at least one memristor, the … conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide (see, e.g., pages 1954=1955 and 1957, “top and bottom electrodes”, “The materials for the resistive switching oxide layer and the electrodes … Here we choose HfOx, AlOx, NiOx, TiOx, and TaOx”, “Hafium Oxide (HfOx) HfOx-based materials have been employed as a high-k dielectric … HfOx is also a superior RRAM [i.e., memristor] material.”, “Tantalum Oxide (TaOx) … TaO2/Ta2O5 bilayer stack can be intentionally designed as RRAM stack” [i.e., the conductive path is formed between top and bottom electrodes of the memristor/RRAM and formed from a material including a dielectric material manufactured with tantalum oxide/TaOx or hafnium oxide/HfOx]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach creating a temporary conductive path within the at least one memristor, and the temporary conductive path is formed between a top electrode and a bottom electrode of the at least one memristor, the temporary conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide.
In the same field, analogous art He teaches creating a temporary conductive path within the at least one memristor, and the temporary conductive path is formed between a top electrode and a bottom electrode of the at least one memristor (see, e.g., pages 10955, “transient memristor devices using natural egg albumen as the active layer, and water dissolvable Mg and W as the top electrode and bottom electrode, respectively” [i.e., a transient/temporary conductive path within the memristor formed between top and bottom electrodes]), the temporary conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide (see, e.g., Abstract, “albumen as the dielectric” and FIG. 1 showing “A 3D schematic drawing of the cross-bar structure memristors on a silicon wafer” and “An SEM cross sectional image of the Albumen/SiO2/Si structure” [i.e., a dielectric material manufactured with silicon dioxide/SiO2] and pages 10955-10957, “Albumen was used as the dielectric layer, tungsten (∼100 nm) as the bottom electrode and magnesium (∼80 nm) as the top electrode.” [i.e., the temporary path formed from a dielectric material], “the egg albumen film deposited on a silicon wafer with a thermally grown SiO2 layer” [i.e., material manufactured with silicon dioxide], “When a positive voltage is applied to the top electrode, ions move along the electric field, and accumulate locally in strong field regions in the albumen layer” [i.e., the temporary path formed from a material including metallic positive ions]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen in view of Wong and He, as applied to claims 1, 8 and 15 above, and further in view of Wu et al. (U.S. Patent Application Pub. No. 2015/0170025 A1, hereinafter “Wu”).
Regarding claims 3 and 17, as discussed above, Gokmen in view of Wong and He teaches the systems of claims 1 and 15.
Although Gokmen in view of Wong and He substantially teaches the claimed invention, Gokmen in view of Wong and He is not relied on to teach wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal.
In the same field, analogous art Wu teaches wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal (see, e.g., paragraphs 16, 20, 22 and 29, “learning behaviors of memristor based synaptic circuits have been analyzed”, “The input signal VI along with VO+ and VO-, the corresponding voltage outputs of two memristor crossbar arrays, are fed in” [i.e., the first input signal], “The Brain-State-in-a-Box (BSB) model is a typical auto-associative neural network. The mathematical model of the BSB … can be represented as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… where … λ is an inhibition decay constant.”, “resulting from the decayed mapping method, the required VA+j (t) and VA… j(t) should be gs/gmax times … The resulting output … indicates that the decayed effect has been canceled out.” [i.e., a first synaptic decay constant comprising an exponential decay time t constant applied to the input signal]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong and He with Wu to provide techniques “for programming neural networks having row and column arrays of resistive memory devices” [i.e., memristors] by “generating programming signals to adjust the resistance states of the memristors in the crossbars” and performing “iterative training of memristor crossbar arrays for neural networks by applying voltages corresponding to selected training patterns.” (See, e.g., Wu, paragraphs 13 and 15). Doing so would have allowed Gokmen in view of Wong and He to use Wu’s techniques for “training for arrays of resistive memory devices that detects the difference between expected and actual array response to training signals” and to provide “a status tracker (ST) for determining whether the neural network training process is completed”, as suggested by Wu (See, e.g., Wu, paragraphs 11 and 14). 

Regarding claim 11, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Although Gokmen in view of Wong and He substantially teaches the claimed invention, Gokmen in view of Wong and He is not relied on to teach wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal.
In the same field, analogous art Wu teaches wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal (see, e.g., paragraphs 16, 20, 22 and 29, “learning behaviors of memristor based synaptic circuits have been analyzed”, “The input signal VI along with VO+ and VO-, the corresponding voltage outputs of two memristor crossbar arrays, are fed in” [i.e., the first input signal], “The Brain-State-in-a-Box (BSB) model is a typical auto-associative neural network. The mathematical model of the BSB … can be represented as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… where … λ is an inhibition decay constant.”, “resulting from the decayed mapping method, the required VA+j (t) and VA… j(t) should be gs/gmax times … The resulting output … indicates that the decayed effect has been canceled out.” [i.e., a first synaptic decay constant comprising an exponential decay time t constant applied to the input signal]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong and He with Wu to provide techniques “for programming neural networks having row and column arrays of resistive memory devices” [i.e., memristors] by “generating programming signals to adjust the resistance states of the memristors in the crossbars” and performing “iterative training of memristor crossbar arrays for neural networks by applying voltages corresponding to selected training patterns.” (See, e.g., Wu, paragraphs 13 and 15). Doing so would have allowed Gokmen in view of Wong and He to use Wu’s techniques for “training for arrays of resistive memory devices that detects the difference between expected and actual array response to training signals” and to provide “a status tracker (ST) for determining whether the neural network training process is completed”, as suggested by Wu (See, e.g., Wu, paragraphs 11 and 14).

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 12-21, claims 5, 10 and 18 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 8 and 15), but would be allowable if amended to address the above-noted rejections under 35 U.S.C. 103 and rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claim 9 in the case of claim 10).
For example, with regard to dependent claims 5, 10 and 18, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 5, 10 and 18 and their respective base claims, independent claims 1, 8 and 15 (and intervening claim 9 in the case of claim 10). 
As discussed above, Gokmen in view of Wong and He teaches the systems of claims 1 and 15. As further discussed above, Gokmen in view of Wong and He teaches the system of claim 8. 
However, as noted in the previous office action, the prior art of record does not anticipate or render obvious the limitations “wherein the controller is configured to: 
access a memristor calibration table, the memristor calibration table including at least one memristor data set, wherein the memristor data set includes at least one pair of calibration values, the pair of calibration values including an applied current and a measured resistance; and 
use the memristor calibration table to perform the process of determining, for each command, a current value corresponding to the target resistance value in the at least one memristor”, as recited in dependent claims 5, 10 and 18, in combination with limitations of their base claims, independent claims 1, 8 and 15. 
As discussed in items 2-3 above, the above-noted “memristor calibration table” limitations are not disclosed, described or defined in the ‘832 provisional application. However, these limitations are disclosed and described in the non-provisional application.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125